

EXHIBIT 10.1
 
THIRD AMENDMENT TO LEASE
 
Hemagen Diagnostics, Inc., a Delaware corporation (hereinafter referred to as
“Tenant”), entered into a lease with the then-owner of the building and
surrounding property located at 9033 Red Branch Road in Columbia, Maryland (the
“Property”) for a space containing approximately 27,975 square feet of gross
floor area and 27,400 square feet of rentable area (the
“Premises”).  Thereafter, on or about December 30, 1997, the then-owner of the
Property, E. Fulton Brylawski, conveyed his interest in the Property to 9033 Red
Branch Road, LLC, a Maryland limited liability company (hereinafter referred to
as “Landlord”).  The Landlord and Tenant have amended the original lease
twice.  The First Amendment extended the term until June 30, 2002.  The Second
Amendment was executed by Landlord on June 15, 2000, and extended the lease term
until June 30, 2007 (the original lease as well as any Amendments thereto
including the Third Amendment, as defined below, are herein collectively
referred to as the “Lease”).  Now, in consideration of the mutual promises and
other consideration already received, receipt of which is acknowledged by each
party to this amendment (hereafter the “Third Amendment”), Landlord and Tenant
hereby agree as follows:
 
1.           Paragraph 2 of the Lease shall be modified such that the lease term
is extended for an additional five (5) years, commencing on July 1, 2007, and
expiring on June 30, 2012 (the “Primary Term”).
 
2.           Effective the later of (a) September 30, 2007 or (b) upon such date
that Tenant notifies Landlord with 30 days advance notice, that it has vacated
the space located in the front section of Bay B, the Landlord agrees to accept
the return of an estimated Seven Thousand Two Hundred and Ninety (7,290) square
feet, which is the front section of Bay B less the pro-rata share of the
electrical room and corridor (the “Returned Space”) as shown on Exhibit 1 to
this Third Amendment.  Tenant warrants to Landlord that it has no equipment or
fixtures in the dock area or any area behind or in front of the Returned
Space.  The exterior air handler shall only be permitted to be behind the New
Space (hereinafter defined).  Tenant acknowledges that any new tenant occupying
the Returned Space has the right to utilize the corridor as a primary or
secondary entrance providing that Tenant retains access to the Electrical
Room.  The Premises, which is currently defined in the Lease as Bays C, D, and
the front part of Bay B, shall be reduced to approximately 20,110 square feet
including the Tenant’s allocable share of the electrical room and hallway to the
electrical room that is located within Bay B (the “New Space”).  The New Space
shall be Bay C and D only and the Tenant’s proportionate share of the Property
shall be reduced to Thirty Three point Five Two Percent (33.52)% (20,110/60,000)
if Tenant reduces the size of the Premises to the New Space.  Commencing with
the execution of this Agreement, Landlord shall have the right to show the
Returned Space at any time during normal business hours.
 
(a)           Tenant shall be responsible for all costs and expenses in
relocating its operations from the Returned Space and for retro fitting and
reconfiguring the interior of the New Space.  All work performed by Tenant and
its contractors shall meet all applicable building codes and other governmental
requirements and shall be performed by licensed and properly insured personnel
and contractors.  Landlord to be named as
 

1

--------------------------------------------------------------------------------



additional insured and provided certificates of insurance from contractors
working on Tenant’s behalf in the New Space and Returned Space.
 
(b)           Landlord shall be responsible for removing any and all electrical
connections and electrical circuits that serve the New Space from the existing
meter located in the electrical room in Bay B that serves both the New Space and
the Returned Space to a separate meter to be furnished and installed by Landlord
to solely serve the New Space (collectively, the “Meter Work”).  The first
$5,000 of expense incurred by the Landlord in regard to the Meter Work shall be
paid for by the Tenant by deducting said amount from the Allowance as defined in
paragraph 2(c) below.  The next $5,000 of expense incurred by the Landlord in
regard to the Meter Work shall be split equally between the Landlord and the
Tenant and any expense in excess of $10,000 shall be paid for solely by the
Landlord.  The Landlord shall pass through its actual out of pocket costs
incurred in regard to the Meter Work as described above, without any additional
overhead or markup but only to the extent that the total cost to Tenant shall
not exceed $10,000 including the initial $5,000 as described above.
 
All damage i.e., drywall, floor and otherwise, caused by removal of Tenant’s lab
equipment or any other equipment or property from the Returned Space will be
repaired by Tenant (and any expense of Tenant shall be deducted from the
Allowance) and/or replaced if necessary in a workmanlike manner.
 
Tenant will remove the personnel door currently separating the Returned Space
from the New Space and block up any such opening with 8” cinder block.  Tenant
and Landlord have agreed to share equally in the cost of the installation of the
8” cinder block blocking up the opening created from the removal of the
personnel door the space.  Returned Space shall be tendered to Landlord vacant
of tenant equipment and property and shall be broom clean.
 
(c)           Landlord agrees to provide herewith a Tenant Improvement Allowance
of $154,400 ($200,000 less 2006 CAM Rec of $45,100 (as described in section 10
of this agreement) and Legal Invoice Settlement of $500) (the “Allowance”) to be
used for the purpose of making “Eligible Repairs” to the New Space.  “Eligible
Repairs” shall include any third party non-affiliated costs of new interior
construction, retro fitting and improving existing improvements in and for the
New Space.  Eligible Costs also include any Landlord pre-approved third party
non-affiliated cost of commercially reasonable architectural, commercially
reasonable engineering design fees and permit costs in and for the New
Space.  In any event Landlord approval shall not be unreasonably withheld, and
shall be made within 10 calendar days after verified receipt by the Landlord of
complete documents.  If Landlord does not respond within the 10 calendar days,
then approval shall be deemed to have occurred.  The cost of purchasing or
leasing office furniture, computer equipment, fixtures or other personal
property and equipment are not Eligible Repairs
 
(d)           The Landlord agrees to pay invoices from Tenant submitted with
appropriate invoices from third party non-affiliated contractors for completed
work approved and presented by Tenant by the 1st and 15th for Eligible Repairs
with lien
 

2

--------------------------------------------------------------------------------



releases, bi-weekly estimated to be on the 15th and 30th days of each
month.  Tenant agrees to promptly pay all contractors for amounts in excess of
the Allowance and to take any and all actions necessary to prevent any liens
related to Tenant’s work from attaching to the Premises.  Tenant shall not be
permitted to add the cost of any of Tenants overhead or markup to any
invoices.  In the event the Tenant utilizes a third party unaffiliated general
contractor, the reasonable market cost of overhead or markup to the invoice will
be permitted.
 
(e)           Upon the expiration or earlier termination of this Third Lease
Amendment, Tenant shall return the Premises to Landlord broom clean and in
substantially the same condition as “original condition” reasonable wear and
tear excepted.  In the case of Tenant making upgrades of office space, labs,
and/or other general space, such upgrades will be considered to be original
condition.  Tenant shall remove any of its Trade Fixtures previously installed
or installed after the date of this Lease provided that Tenant takes reasonable
care to patch any holes, properly disconnect and cap and identify electrical and
plumbing lines, repair any damaged concrete flooring, remove any mountings, and
restore any floor coverings to approximately the original conditions consistent
with the appearance and condition of surroundings portions of the
Premises.  Tenant’s Trade Fixtures shall be those items installed by the Tenant
and not integral to the operation of the Property generally for a successor
tenant (without regard to any specialized business in which the successor tenant
is or might be engaged).  Tenant shall remove building fixtures previously
installed by Tenant so long as the Premises may continue to function in a manner
suitable for a successor tenant without regard to any specialized needs of a
successor tenant.  Tenant shall perform all repairs and maintenance in a good
and workmanlike manner, using materials and labor of the same character, kind
and quality as originally employed within the Premises at the time of lease
execution; and all such repairs and maintenance shall be in compliance with all
governmental, quasi-governmental and all applicable authorities laws,
requirements, covenants, easements, ordinances and regulations, as well as all
requirements of Landlord’s insurance carrier.
 
(f)           ALTERATIONS.  Tenant shall not make any alterations, additions or
improvements to the Premises or Property without the prior written consent of
Landlord, such consent not to be unreasonably withheld, conditioned, or
delayed.  Notwithstanding the aforesaid, Tenant, at Tenant’s sole cost and
expense, may install trade fixtures as Tenant may deem necessary, so long as
such trade fixtures do not penetrate or disturb the structural integrity and
support provided by the roof, exterior walls or subfloors or require excavation
of the floor slab or disturbance of column supports.  All such trade fixtures
shall be constructed and/or installed by insured contractors approved by
Landlord, such approval not to be unreasonably withheld, conditioned or delayed,
in a good and workmanlike manner, and in compliance with all applicable all
governmental, quasi-governmental and all applicable authorities laws,
requirements, covenants, easements, ordinances and regulations, as well as all
requirements of Landlord’s insurance carrier.  In any event, Landlord approval
shall not be unreasonably withheld, and shall be given within 10 business days
of verified receipt of the complete request.  If Landlord does not respond
within 10 business days, then approval shall be deemed to have
occurred.  Tenant, at its option, may obtain plans for installation of new
windows in the front of the Premises.  Any alterations to the window openings
are subject to Landlord’s sole
 

3

--------------------------------------------------------------------------------



reasonable approval and shall be done in a good and workmanlike manner pursuant
to said approved plans.  If the plans and pricing are agreed to by the Landlord,
then each party shall bear 50% of the cost and expense.
 
3.           Paragraph 3 of the Lease as amended shall be modified to the extent
that the Current Base Rent from the time period commencing July 1, 2007, shall
be as follows:
 
(a)           July 1 2007 – June 30, 2008: $7.50 per square foot.  For the 20,
110 this equates to $150,825 per year, or $12,568.75 per month.  For the months
of July, August and September 2007, or until the Tenant shall vacate the
Returned Space, and the Landlord accepts the Returned Space, the Tenant shall
pay the above Base Rent on the space it occupies, plus its ratable share of
expenses (Taxes, CAM and Insurance) for the Property during the relevant time
period The Base Rent for the Returned Space (7,290 sq ft) shall be $54,675
annually or $4,556.25 per month.  The Base Rent for the Returned Space shall
increase to $8.00 per square foot for the second lease year if Tenant does not
vacate the Returned Space and thereafter increases by three percent (3%) per
annum until the Tenant does vacate the Returned Space.
 
(b)           July 1, 2008 – June 30, 2009: $8.00 per square foot.  This equates
to $160,880.00 per year, or $13,406.67 per month.  Note: Figures in 3(b), 3(c)
assume that Tenant vacates Returned Space (Rate is applied to 20,110 square
feet.)
 
(c)           July 1, 2009 — June 30, 2010: $8.24 per square foot.  This equates
to $165,706.40 per year, or $13,808.87 per month.
 
(d)           Commencing July 1, 2010, and continuing through June 30, 2012, on
each successive July 1 anniversary date, the Base Rent shall escalate 3% per
annum compounded.
 
(e)           Tenant shall have the right, exercisable by written notice
delivered to Landlord not later than one hundred eighty days (180) days prior to
the end of the Primary Term, to renew and extend this Lease for one (1)
additional period of 5 consecutive years, the (“Renewal Term”).  The Base Rent
for the Renewal Term shall be 100% of the fair market base rent at that time
(but not in excess of $10.61 per square foot) but in no event less than 103% of
prior year’s base rent.  The Base Rent for the Renewal Term shall escalate three
percent (3%) per lease year compounded during the Renewal Term.
 
(f)           To the extent that the New Space is in excess of 20,110 square
feet, then the Tenant understands and agrees that the annual or monthly amounts
reflected above shall be adjusted accordingly.
 
(g)           Any and all references to the Lease being “absolute Net” are
hereby stricken in their entirety and replaced with the Lease being a “triple
net” Lease.  Accordingly, any and all references to taxes, insurance, common
area maintenance charges and utilities are amended as follows:
 

4

--------------------------------------------------------------------------------



Tenant shall pay to Landlord, as Additional Rent, Tenant’s pro rata share of the
common area maintenance charges (as such term is hereinafter defined) incurred
by Landlord for and on behalf of the Property; and, in addition thereto, Tenant
shall pay to Landlord, as Additional Rent, Tenant’s pro rata share of any taxes
and insurance (as such terms are hereinafter defined) payable by Landlord in the
current fiscal year.  These charges shall be estimated by Landlord, paid monthly
by Tenant, and reconciled in the succeeding year at such time chosen by the
Landlord at its sole and absolute discretion.  Estimated CAM shall be the
greater of the current year’s budget or 105% of the actual prior year’s
reconciled and adjusted CAM expenses.  Landlord will use reasonable efforts to
complete the reconciliation within 5 months of the end of the Calendar year.
 
(i)           Taxes.  Taxes shall include, without limitation, any tax,
assessment, or governmental charge (herein collectively referred to as “Tax”)
imposed against the Property, or against any of Landlord’s personal property
located therein.  Taxes, as herein defined, are predicated upon the present
system of taxation in the State of Maryland.  Therefore, if due to a future
change in the method of taxation any rent, franchise, use, or other tax shall be
levied against Landlord in lieu of any Tax which would otherwise constitute a
“real estate tax”, such rent, franchise, use, or other tax shall be deemed to be
a Tax for the purposes herein.  Notwithstanding the above, Taxes shall not
include any penalties, late fees, or interest resulting from Landlord’s late
payment of such taxes unless the Tenant has not paid their estimated or billed
Taxes pursuant to the terms of this Third Amendment.  In the event Landlord is
assessed with a Tax which Landlord, in its sole discretion, deems excessive,
Landlord may challenge said Tax or may defer compliance therewith to the extent
legally permitted; and, in the event thereof, Tenant shall be liable for
Tenant’s pro rata share of all reasonable costs in connection with such
challenge, regardless if such challenge is successful.
 
(ii)           Insurance.  Insurance shall include, without limitation, premiums
for liability, property damage, fire, workers compensation, rent and any and all
other insurance (herein collectively referred to as “Insurance”) which Landlord
deems reasonably necessary to carry on, for, or in connection with Landlord’s
operation of the Property.  In addition thereto, in the event Tenant’s use of
the Premises shall result in an increase of any of Landlord’s Insurance
premiums, Tenant shall pay to Landlord, upon demand, as Additional Rent, an
amount equal to such increase in Insurance.  Such payments of Insurance shall be
in addition to all premiums of insurance which Tenant is required to carry
pursuant to this Lease.
 
(iii)           Common Area Maintenance.  Common area maintenance charges
(hereinafter referred to as “CAM”) shall include by way of example but not as a
limitation: the maintenance and repair, if necessary, of the downspouts, gutters
access roads, driveways, sidewalks and passageways; trunk-line plumbing (as
opposed to branch-line plumbing); common utilities, exterior painting, interior
common area painting and exterior lighting; landscaping and mowing grass; snow
removal; fire protection; administrative fees not to exceed 10% of CAM charges,
management fees related to the operation of the property [provided that such
fees
 

5

--------------------------------------------------------------------------------



are capped at three percent (3%) of the gross income collected from tenants at
the Property which may be increased to four percent (4%) of the gross income
collected from tenants at the Property if the Property or 100% of the interests
therein are sold, transferred or otherwise conveyed to an unaffiliated
third-party], and all other expenses incurred by Landlord for or on behalf of
the Property including Columbia Parks and Recreation Association fees.
 
Notwithstanding the aforesaid, in no event shall CAM expenses include any
expense chargeable to a capital account or capital improvement pursuant to
accounting principles generally accepted in the real estate industry for similar
property types; nor shall CAM include any cost associated with leasing,
including but not limited to brokerage fees, advertising, tenant improvements,
attorneys fees in connection with specific tenants (other than Tenant) and any
collection costs associated with other tenants of the building.
 
Notwithstanding anything to the contrary herein, in the event that Landlord
determines that the estimate paid by Tenant is insufficient to cover the current
year charges for Taxes, Insurance or CAM, Landlord shall have the right to
invoice Tenant monthly, quarterly, or otherwise from time to time, for Tenant’s
pro rata share of the Taxes, Insurance and CAM expenses, as reasonably estimated
by Landlord; and Tenant shall pay to Landlord, as Additional Rent, those amounts
for which Tenant is invoiced within thirty (30) days after receipt of said
invoice.
 
In addition to the aforesaid, in the event the Tenant does not complete Tenant
obligations pursuant to Section 7 of the Lease after 10 calendar days from
verified receipt of notice from the Landlord, Landlord reserves the right to
perform any or all of the repairs and maintenance covenanted to be performed by
Tenant pursuant to Section 7 of the Lease and, in such event, Tenant shall pay
to Landlord, as Additional Rent, Landlord’s reasonable costs of such repairs and
maintenance.  Notwithstanding anything to the contrary herein, Landlord has the
right to complete emergency repairs for work covenanted to be performed by
Tenant pursuant to Section 7 of the Lease and, in such event, Tenant shall pay
to Landlord, as Additional Rent, Landlord’s reasonable costs of such repairs and
maintenance.
 
(iv)           Payment of Additional Rent.  Any monies paid in advance to
Landlord by Tenant shall not accrue interest thereon.  At the end of each
calendar year or property fiscal year, Landlord shall deliver a statement to
Tenant setting forth the difference between Tenant’s actual pro rata share of
Taxes, Insurance and/or CAM expenses and the total amount of monthly payments
paid by Tenant to Landlord.  Tenant shall thereafter pay to Landlord the full
amount of any difference between Tenant’s actual obligation over the total
amount of Tenant’s estimated payments, within thirty (30) days after notice of
said statement is sent to Tenant; conversely, in the event Tenant’s estimated
payments exceed Tenant’s actual obligation, Landlord shall refund the
overpayment to Tenant or credit the amount to the next installments of CAM due,
in the Landlord’s sole discretion.  In the event this Lease expires on a date
other than the end of a billing period, Tenant’s obligation with respect to any
amounts owed to Landlord shall survive the expiration of the lease term, and
shall be invoiced to Tenant when the same have been accurately determined or, at
Landlord’s option, such amounts shall be
 

6

--------------------------------------------------------------------------------



reasonably estimated by Landlord to reflect the period of time the Lease was in
effect during such billing period.  If Tenant’s inspection of such records
reveals a variance in Tenant’s favor of more than 10%, then Landlord shall
reimburse Tenant for reasonable third party audit fees (not to exceed $3,000) so
incurred by Tenant as well as such overpayments on amounts charged.
 
Landlord shall maintain complete and accurate records of all Taxes, Insurance
and CAM expenses incurred in connection with the Property.  Tenant shall have
the right to inspect such records at Tenant’s sole cost and expense, at the
office of Landlord’s managing agent during said agent’s normal business hours,
upon ten (10) days prior written notice once a calendar year.  Notwithstanding
the aforesaid, unless Tenant asserts specific errors within ninety (90) days
after receipt of any invoice, or yearend statement, it shall be deemed that said
invoice, or year–end statement, is correct.
 
4.           Paragraph 3.3 of the Lease shall be modified to provide that the
Tenant’s proportionate share of all property expenses shall be 33.52%
(20,110/60,000), subject only to the provisions of Paragraph 3 above.
 
5.           Paragraph 2.2 of the Lease shall be modified to replace 120% of the
rental rate and replace it with 150% of the rental rate.
 
6.           The following paragraph will be added to Paragraph 19:
 
Landlord will cooperate with Tenant’s signage requests, both temporary and
permanent, subject to approvals of Landlord, CA and HRD (and any successor
organization to HRD), Howard County government, Park or any other applicable
authority as required.  The cost of construction, maintenance and all other
permits and fees associated with such signage shall be at Tenant’s sole costs
and expense.  Landlord approves the concept of the installation of an exterior
sign and decoration of the exterior of said Premises, provided that Tenant
removes same from the exterior of the Premises and restores the exterior of the
Premises to the same condition as presently existing when it vacates the
Premises.  The Landlord must provide written approval for signage and proposed
decorations prior to installation thereof and provided further that Tenant
provide Landlord with sketches or descriptions of the proposed artwork and
methods of installation.  In any event Landlord approval shall not be
unreasonably withheld, and shall be given within 10 business days.  If Landlord
does not respond within the 10 business days, then approval shall be deemed to
have occurred.
 
7.           Paragraph 17 of the Lease shall be modified to require Landlord to
provide 24 hours fax or verbal notice to show or inspect the Premises during
normal business hours or by appointment or as otherwise agreed, except in cases
of emergency or to make repairs to roof or utility systems in which case minimal
notice shall be necessary.  In addition, Landlord and/or its agent may verbally
or by fax, by giving twelve (12) hours advanced notice, show the Premises to
prospective tenants during normal business hours or by appointment or as
otherwise agreed during the last ninety (90) days of the end of the Lease term.
 
 

7

--------------------------------------------------------------------------------



8.           Paragraph 26 of the Lease shall be modified to include the
following language: This Lease and the parties’ respective rights hereunder
shall be governed by the laws of the State of Maryland.  In the event of
litigation, suit shall be brought in Howard County, Maryland.  LANDLORD AND
TENANT HEREBY WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY.  ANY COST AND EXPENSE
INCURRED BY A PARTY TO COLLECT ANY SUMS DUE OR TO ENFORCE ANY TERM OR PROVISION
HEREOF, INCLUDING REASONABLE ATTORNEYS’ FEES, SHALL BE PAID TO THE PREVAILING
PARTY IN SUCH ACTION PRORATA PER COUNT.
 
9.           The following paragraph will be added to new Paragraph 28:
 
Landlord and Tenant each represent and warrant that except as hereinafter set
forth neither of them has employed any broker in carrying on the negotiations
relating to this Third Amendment.  The Landlord’s real estate broker is
KLNB.  The Tenant’s real estate broker is CBRE.  KLNB and CBRE shall be paid by
the Landlord per separate agreements.  Landlord and Tenant shall indemnify and
hold each other harmless from and against any claim for brokerage or other
commission arising from and out of any breach of the foregoing representation
and warranty.
 
10.           The following paragraph will be added to new Paragraph 29:
 
The Landlord recently provided the Tenant with a reconciliation of CAM charges
and/or Additional Rent pursuant to the Lease for the lease year 2006 including
the cost of the 2002 roof replacement and any prior CAM and/or additional rent
charges under the previous lease years (the “CAM Reconciliation”).  The Tenant
disputes the CAM Reconciliation and the Landlord has agreed to settle the CAM
Reconciliation issue by accepting the sum of Forty-Five Thousand One Hundred
Dollars ($45,100.00) (the “Settlement Amount”) as full and final settlement of
the CAM Reconciliation.  Such amount, $45,100, shall be deducted from the
$200,000 Tenant Improvement allowance described in section 2(c) above.  The
acceptance by the Landlord of a lesser amount than the full amount of the CAM
Reconciliation shall not be deemed an admission of wrongdoing or liability by
any party, but only as a part of an amicable settlement of certain matters
arising in connection with the CAM Reconciliation.  Tenant agrees not to
disclose the terms of this Settlement Amount or any matter relating to the
Landlord agreeing to accept less than the full CAM Reconciliation to any person
or entity.  Both parties hereto covenant that they will not sue, or commence any
judicial proceedings relating to any potential claim or issue regarding the CAM
Reconciliation currently in question.
 
11.           The following paragraph will be added to new Paragraph 30:
 
Landlord and Tenant hereby covenant each for itself, that such individual
signing on behalf of each such party has the full right, power and authority to
enter into this Third Amendment upon the terms and conditions herein set forth.
 
12.           The first sentence of Section 7 of the Lease is hereby deleted in
its entirety and replaced with the following:
 
Landlord, at Landlord’s sole cost and expense, shall replace, if necessary, the
foundation, the exterior walls and the structural portions of the
roof.  Furthermore, Landlord, at Landlord’s sole cost and expense, shall
replace, if necessary, the roof membrane.  Any repair of the membrane,
foundation, the exterior walls and the structural portions of the roof shall be
part of
 

8

--------------------------------------------------------------------------------



the CAM expenses.  Notwithstanding the aforesaid, in the event any such
replacement, maintenance or repairs are caused by the actions, or failure to act
of Tenant or Tenant’s employees, agents or invitees, Tenant shall reimburse to
Landlord, as Additional Rent, the cost of all such replacement, maintenance and
repairs within thirty (30) days after delivery of Landlord’s invoice for
same.  For purposes of this Section, the term “exterior walls” shall not include
windows, plate glass, window and door frames, outside lighting, office doors,
dock doors, dock bumpers, office entries, or any exterior improvement made by
Tenant.  Landlord reserves the right to designate all sources of services in
connection with Landlord’s obligations under this Lease.  Tenant hereby grants
to Landlord the right to enter upon the Premises, at reasonable times, and upon
prior notice, except in emergencies exclusively determined by Landlord, for the
purpose of making inspections and/or repairs.  Tenant shall have the duty to
periodically inspect the Premises and notify Landlord in writing should Tenant
observe a need for repairs or maintenance of any obligation required to be
performed by Landlord under this Lease.  Upon receipt of Tenant’s notice,
Landlord shall have a reasonable period of time to make such repairs or
maintenance; however, it is expressly understood that Landlord’s liability with
respect to the failure or delay to make any such repairs or maintenance shall be
limited to the cost of such repairs or maintenance.
 
All other terms of the Lease as previously amended and not modified by this
Third Amendment between Landlord and Tenant shall remain unchanged.  Terms not
otherwise defined herein, shall have the meanings set forth in the Lease.  This
Third Amendment shall become effective on and only on its execution and delivery
by each party hereto.  This Third Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.  This Third Amendment represents the complete understanding between the
parties hereto as to the subject matter hereof.  This Third Amendment shall be
governed by, and construed in accordance with the laws of the State of
Maryland.  The provisions of this Third Amendment shall control over any
inconsistent provisions in the Lease,
 
[signature page follows]

9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the
dates indicated below, the effective date of this Amendment to Lease being the
date of the final execution hereof by Landlord and Tenant.
 



WITNESS/ATTEST:
 
LANDLORD:
 
9033 RED BRANCH ROAD, LLC
             
By:
/s/S. Bruce Jaffe
 
S. Bruce Jaffe, Member
Date:   September 11,
2007                                                             
 




WITNESS/ATTEST:
 
TENANT:
 
HEMAGEN DIAGNOSTICS, INC.,
a Delaware Corporation
             
By:
/s/William P. Hales
 
William P. Hales
Its:
President and CEO
Date:    September 11,
2007                                                            
 

 
 
 
 


10
 




